This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LARRY K. CHAPMAN,

 3          Plaintiff-Appellant,

 4 v.                                                                           No. A-1-CA-36901

 5 APACHE SALES, INC.,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G. Shoobridge, District Judge

 9 Newell Law Firm, LLC
10 Michael T. Newell
11 Lovington, NM

12 for Appellant

13 Sanders, Bruin, Coll & Worley, P.A.
14 Clayton S. Hightower
15 Roswell, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 HANISEE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            J. MILES HANISEE, Judge


7 WE CONCUR:


8
9 JULIE J. VARGAS, Judge


10
11 JENNIFER L. ATTREP, Judge




                                         2